COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Felicia Nicole Jones v. Macy's and Eric Limbocker

Appellate case number:    01-14-00143-CV

Trial court case number: 74030

Trial court:              239th District Court of Brazoria County

        The Court has received Appellees’ Motion to (1) Strike the Noncompliant Brief, (2)
Dismiss the Frivolous Appeal, and (3) Abate the Requirement for a Brief from Appellees, which
was filed on July 9, 2014. The Court also received Appellees’ Motion for Additional Time to
File Brief, which was filed on August 19, 2014.
        The motion filed by appellees on July 9, 2014 will be carried with the case. The motion
for additional time to file brief is GRANTED. If appellees desire to file a brief, they are
ORDERED to file one within 14 days of the date of this order. At that time, whether a brief has
been filed by appellees or not, this case will be set at issue and may be submitted to the Court at
any time.

Judge’s signature: _/s/_Rebeca Huddle
                   X Acting individually

Date: September 18, 2014